  Case 3:20-cv-01337-JPG Document 8 Filed 04/12/21 Page 1 of 2 Page ID #25




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

PATRICK JONES, Jr., #0019168,                  )
                                               )
                             Plaintiff,        )
                                               )
vs.                                            )    Case No. 20-cv-1337-JPG
                                               )
SHANNON WOLFF,                                 )
DETECTIVE COFFEE,                              )
DEPUTY SHERIFF MILES,                          )
JOHN DOE 1, JOHN DOE 2,                        )
JARROD PETERS, and                             )
RANDOLPH COUNTY SHERIFF’S                      )
DEPARTMENT,                                    )
                                               )
                             Defendants.       )

                          NOTICE OF IMPENDING DISMISSAL

GILBERT, District Judge:

       On December 15, 2020, Plaintiff filed a civil rights complaint pursuant to 42 U.S.C.

§ 1983. (Doc. 1). Along with the Complaint, Plaintiff filed a Motion for Leave to Proceed in

forma pauperis. (Doc. 2). On December 17, 2020, the Court entered an Order directing Plaintiff

to provide the Clerk of Court with his prisoner trust fund account statement and certification

form completed by the Trust Fund Officer for the period June 1, 2020, through December 15,

2020 within 45 days (i.e., on or before February 1, 2021) (Doc. 5). He was warned that failure to

do so would result in dismissal of the action, and he was provided with a blank certification

form. Id.

       On January 6, 2021, Plaintiff filed a “Supplement” to the IFP Motion, stating that he

provided the certification form to C.O. Juenger, who refused the form, and to C.O. Guisen, who

accepted the form on December 29, 2020. (Doc. 7). On February 25, 2021, the Court provided




                                               1
  Case 3:20-cv-01337-JPG Document 8 Filed 04/12/21 Page 2 of 2 Page ID #26




the Randolph County Jail Trust Fund Officer with another copy of the Order at Document 5.

Neither the trust fund account information nor the certification form has been filed to date.

         Plaintiff has failed to provide the necessary prisoner trust fund account information

required to determine whether he is entitled to proceed without prepaying fees and costs.

Without a properly completed IFP Motion and certified trust fund statement for the applicable

time period, the Court will not grant IFP status or allow him to proceed any further in this matter.

Plaintiff will be given one last opportunity to pursue this case – an additional fourteen (14) days

to submit a properly completed trust fund certification and statement.          This case will be

dismissed if Plaintiff fails to comply with this Order. See FED. R. CIV. P. 41(b).

         Accordingly, Plaintiff is ORDERED to provide the Court with a properly completed

trust fund certification and statement on or before April 26, 2021. The Clerk is DIRECTED to

re-send Plaintiff a copy of the form certification (Doc. 5). The Court DEFERS its preliminary

review of the Complaint pursuant to 28 U.S.C. § 1915A until after Plaintiff complies with this

Order.

         Plaintiff is also ADVISED of his continuing obligation to keep the Clerk and each

opposing party informed of any change in his address. The Court will not independently

investigate Plaintiff’s whereabouts. This shall be done in writing and not later than 7 days after a

transfer or other change in address occurs. Failure to comply with this Order will result in

dismissal of this action for want of prosecution and/or for failure to comply with a court

order under Federal Rule of Civil Procedure 41(b).

         IT IS SO ORDERED.

         DATED: 4/12/2021                            s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge



                                                 2
